DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application contains claims directed to the following patentably distinct species: 
Species I, as shown in fig.1-2, and 8 of a glove garment.
Species II, as shown in fig.3-5 of a footwear article.
Species III, as shown in fig.6-7 of a footwear article.
Species IV, as shown in fig.9-11 of a footwear article.
Species V, as shown in fig.13 of a dumbbell article.
Species VI, as shown in fig.14 of a barbell article.
Species VII, as shown in fig.15-16 of a wrap garment article.
Species VIII, as shown in fig.17 of a garment article.
Species IX, as shown in fig.18-20 of a sock garment article.
Species X, as shown in fig.22 of a headband garment article.
Species XI, as shown in fig.23A-23B, 24 of a glove garment article.
Species XII, as shown in fig.25-26 of block diagram and microcontroller and sensors.
Species XIII, as shown in fig.27 of a footwear article.
Species XIV, as shown in fig.28 of a footwear article.
Species XV, as shown in fig.29 of a footwear article.
Species XVI, as shown in fig.30 of a socks garment article.
Species XVII, as shown in fig.31A, 31B, 31C of a garment article.
Species XVIII, as shown in fig.32 of a footwear article.
Species XIX, as shown in fig.33 of a bicycle pedal article.
Species XX, as shown in fig.34-37 of a footwear insert article.
Species XXI, as shown in fig.38-39 of a footwear article.
Species XXII, as shown in fig.40 of a footwear article.
Species XXIII, as shown in fig.41-43 of a footwear article.
Species XXIV, as shown in fig.44-45 of a garment article.
Species XXV, as shown in fig.46-47 of a dumbbell article.
Species XXVI, as shown in fig.48 of a dumbbell article.
Species XXVII, as shown in fig.49 of a dumbbell article.
Species XXVIII, as shown in fig.50-53 of a footwear article.
Species XXIX, as shown in fig.54 of a helmet garment article.
Species XXX, as shown in fig.12A, 12B of an exercise mat.
Species XXXI, as shown in fig.21 of a floor mat.

The species are independent or distinct because each has differentiating structures with respect to one another.  In addition, these two species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy K Trieu/Primary Examiner, Art Unit 3732